DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A, Subspecies aa (claims 1-8 and 11-13) in the reply filed on 10/7/2022 is acknowledged.
Claims 9-10 and 14-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/14/2020 and 10/7/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonderegger et al. (US 2014/0316379; hereafter Sonderegger).
As per claim 1, Sonderegger discloses an apparatus for positioning an instrument (Fig 42; para [0117]), comprising: a substrate (Bottom-most material, 102 and the portion of the device holding the distal end of needle 110 located in between the bottom-most material and base 102; Fig 42-43; para [0117]) having a first surface (102; Fig 42-43; para [0117]) and a second surface opposite to the first surface (bottom-most material; Fig 42-43; para [0117]); an instrument positioning guide projecting from the first surface of the substrate (232; Fig 42-43; para [0117]); wherein the second surface of the substrate is configured to releasably adhere to a tissue surface (Fig 42-43; para [0079], [0117]; see figure 1, paragraph [0079], which further describes the bottom-most material opposite to base 102 as patch 106, having an adhesive backing to secure base 102 to a user's skin); and wherein an interior of the substrate is in fluid communication through an opening defined in the substrate (circular opening located directly in the center of the base 102 and the bottom-most material; Fig 42-43; para [0117]; the circular opening provides fluid communication between the base 102 and the bottom-most material with the skin of the user, as well as the fluid connector shown in figure 42).
As per claim 2, Sonderegger discloses the apparatus of claim 1 wherein the substrate is configured to maintain a predetermined configuration when a vacuum force is applied through the opening and within the interior of the substrate (Fig 42-43; para [0117]; Note: “configured to maintain a predetermined configuration when a vacuum force is applied through the opening and within the interior of the substrate" is considered an intended use and carries no patentable weight. Beckton's substrate is considered “configured to maintain a predetermined configuration when a vacuum force is applied through the opening and within the interior of the substrate” since the substrate is used to provide stability to an area of a subject's tissue that is being penetrated with a puncturing device).
As per claim 3, Sonderegger discloses the apparatus of claim 2 wherein the interior of the substrate comprises a securement layer between the first surface and the second surface (portion of the device holding the distal end of needle 110 located in between the bottom-most material and base 102; Fig 42-43; para [0117]).
As per claim 4, Sonderegger discloses the apparatus of claim 3 wherein the securement layer is configured to increase frictional resistance between the interior of the first and second surfaces when the vacuum force is applied such that the predetermined configuration is maintained (Fig 42-43; para [0117]; Note: "configured to increase frictional resistance between the interior of the first and second surfaces when the vacuum force is applied such that the predetermined configuration is maintained” is considered an intended use and carries no patentable weight. Beckton's securement layer is considered configured to increase frictional resistance between the interior of the first and second surfaces when the vacuum force is applied such that the predetermined configuration is maintained since the securement layer provides additional structural integrity to the substrate).
As per claim 5, Sonderegger discloses the apparatus of claim 4 wherein the securement layer is comprised of a screen, mesh, beads, grooves, channels, or projections (Fig 42-43; para [0117]; the portion of the device holding the distal end of needle 110 located in between the bottom-most material and base 102 has projections extending upwardly).
Claim(s) 1, 2, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 2015/0230868).
As per claim 1, Miller discloses an apparatus for positioning an instrument, comprising: a substrate (112; Fig 3; para [0014]-[0015]) having a first surface (116; Fig 3; para [0014]-[0015]) and a second surface opposite to the first surface (120; Fig 3; para [0014]-[0015)); an instrument position guide projecting from the first surface of the substrate (148; Fig 3; para [0014}-[0015]; the hub 148 is shown to project upwards from the first body side 116); wherein the second surface of the substrate is configured to releasably adhere to a tissue surface (Fig 3; para [0015]; the portion of the second body side 120 that contacts the patient's skin is shown to have an adhesive coating 132 to allow for adherence and easy removal), and wherein an interior of the substrate (portion of substrate inside of the first body side 116; Fig 3; para [0015)) is in fluid communication through an opening defined in the substrate (188; Fig 3; para [0026]; passage 188 allows fluid to flow from flexible tube 200 into the interior of the body 112).
As per claim 2, Miller discloses the apparatus of claim 1 wherein the substrate is configured to maintain a predetermined configuration when a vacuum force is applied through the opening and within the interior of the substrate (Fig 3; para [0017]; Miller teaches the body 112 is capable of maintaining structural rigidity while a vacuum is being applied).
As per claim 6, Miller discloses the apparatus of claim 1 wherein the substrate comprises a flexible substrate which is reconfigurable to conform to a tissue (Fig 3; para [0013]; Miller teaches the body 112 is flexible such that it can conform to the skin of a patient).
As per claim 7, Miller discloses the apparatus of claim 1 wherein the instrument positioning guide (188) defines a receiving channel which extends through the substrate (see Figure 3; 188 defines opening through which biopsy needle 104 extends).
As per claim 8, Miller discloses the apparatus of claim 7 further comprising a needle (104) having a piercing tip (106).
Claim(s) 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sperry et al. (US 2017/0196590; hereafter Sperry).
As per claim 1, Sperry discloses an apparatus for positioning an instrument, comprising: a substrate (740; Fig 7; para [0057]) having a first surface ("proximal surface"; Fig 7; para [0057]) and a second surface opposite to the first surface (744; Fig 7; para [0057]); an instrument positioning guide projecting from the first surface of the substrate (720; Fig 7; para [0057]), wherein the second surface of the substrate is configured to releasably adhere to a tissue surface (Fig 7; para [0057]), and wherein an interior of the substrate is in fluid communication through an opening defined in the substrate (746; Fig 7; para [0057]-[0058]).
As per claim 7, Sperry discloses the apparatus of claim 1 wherein the instrument positioning guide defines a receiving channel (724, 726) which extends through the substrate.
As per claim 8, Sperry discloses the apparatus of claim 7 further comprising a needle (100) having a piercing tip (see pointed end in Figure 11A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Ochoa (US 2019/0053825).
As per claim 11, Miller discloses the apparatus of claim 1, but Miller does not specifically disclose further comprising one or more suction assemblies positioned along the second surface. However, suction assemblies are well known in the art, as taught by Ochoa, which teaches a similar apparatus comprising a second surface of a substrate (123; Fig 5A-5B; para [0038]) which comprises suction cup assemblies positioned along the second surface (510; Fig 5A-5B; para [0038]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the suction cup assemblies of Ochoa with the second surface of Miller, in order to allow for better adhesion to the surface of a tissue.
As per claim 13, Miller discloses the apparatus of claim 1, but Miller does not specifically disclose further comprising a handle extending from the first surface. However, handles are well known in the art as taught by Ochoa, which teaches a handle (605, Fig 6; para [0042]) extending from a first surface (Fig 6; para [0042]; Ochoa teaches a handle 605, which is a part of a guide 607 and attached to guide slot 115 and guide slot 115 which extends from a top surface of an elastomeric membrane 120). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the handle of Ochoa with the apparatus of Miller to have arrived at the apparatus further comprising a handle extending from the first surface, in order to allow for an easier mechanism in which the operator can engage the apparatus.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miller and Ochoa in view of Yocum (US 4,593,947).
As per claim 11, Miller and Ochoa teach the apparatus of claim 11, but Miller and Ochoa do not specifically teach wherein the one or more suction assemblies each include a valve which is biased to maintain a closed configuration. However, suction assemblies with valves are well known in the suction cup art, as taught by Yocum, which teaches a similar apparatus comprising a suction cup (16) including a valve (26, 20) which is biased to maintain a closed configuration (biased by spring 25; see Figure 1).  The valve provides for selective ventilation of the cup to release the cup from the surface (see at least the abstract, col. 2, lines 27-33).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the valve of Yocum with the combination device of Miller and Ochoa to arrive at the invention of claim 12 in order to provide a device with an equivalent means for releasing from a surface.  The valve of Yocum would provide a predictable result of releasing the suction cup vacuum and would be expected to perform similar to the release tabs (124-1, 124-2) of Ochoa.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783